Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-23 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/25/2021, 05/18/2021 and 05/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
For independent claims 1, 7, 12, 18 and 21, the prior art of record, alone or in combination, fails to teach the following limitations in conjunction with the rest of the claimed limitations:
Claims 1 and 21 - receiving, by the UE from the serving network, an authentication vector comprising a first key, the first key having been encrypted using a second key shared by the UE and a home network associated with the UE; 

Claim 7 - receiving, by the serving network from the home network, an authentication vector comprising information indicating whether the serving network is authenticated, the authentication vector comprising a first key that has been encrypted using a second key shared by the UE and the home network

Claims 12 and 18 - generating, by the home network, an authentication vector comprising information indicating whether the serving network is authenticated, the authentication vector comprising a first key encrypted with a second key shared by the home network and the UE

	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baltatu et al. (U.S. Patent Application Publication 2020/0322794) teaches a serving network encrypting and signing mobile identifying information in a request to a home network (note paragraph [0155]).

Targali (U.S. Patent Application Publication 2018/0367978) teaches a serving network signing an identity request to a user device (note paragraph [0038]) and the user device identity being encrypted with the serving network’s public key for sending to the serving network (note paragraph [0041]).

Lee et al. (U.S. Patent Application Publication 2016/0094988) teaches the UE authenticating a serving network with a  shared key between the UE and the HSS (note Fig. 10 and paragraph [0073]).

Thomas et al. (U.S. Patent Application Publication 2013/0013923) teaches authentication vectors with an identifier of the foreign serving network (note Fig. 3 and 7).


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David J Pearson/Primary Examiner, Art Unit 2438